Laughlin, J.:
This is a statutory action to recover damages for the death of ¡Simon McCann. The case has been tried four times, each trial *306resulting in a verdict for the plaintiff. The first verdict was for $6,000. On appeal it was set aside by this court as against the weight of evidence (28 App. Div. 625). On the second trial the. plaintiff also recovered a verdict for $6,000, and on appeal it was. held tha't the evidence required the submission of the case to-the jury, but the judgment was reversed on an exception to the charge (56 App. Div. 419). The third verdict was for $12,000 and this was set aside as against the weight of evidence, and because the damages awarded were deemed excessive (65 App. Div. 611). The last verdict is for $5,500. The sole ground upon which the respondent attempts to sustain the order is that the verdict is against the weight of the evidence upon the question of defendant’s negligence and decedent’s freedom from contributory negligence. It is stated under this point by the respondent that the decedent was guilty of contributory negligence, but it is not claimed that the evidence is materially different from that introduced upon the former trial, and the previous decisions of this court establish the plaintiff’s right to. have the case upon such evidence submitted to the jury. Even if these decisions were not res adjudicata upon those questions there could be no doubt from an examination of the record that there was a conflict of evidence which carried the case to the jury and that a nonsuit or dismissal of the complaint would have been error. We have then a case where a jury trial is guaranteed by the Constitution (Art. 1, § 2) and where the inference to be drawn from the evidence upon material propositions are conflicting, which makes it the impei'ative duty of the court to submit the questions of fact to a jury for their determination. (Williams v. D., L. & W. R. R. Co., 155-N. Y. 158 ; McDonald v. Met. St. Ry. Co., 167 id. 66.)
There is nothing extraordinary in this case. This court has merely differed from the jurors on the inferences that should be legitimately drawn from the evidence. It is significant that in attempting to-pass upon these questions of fact, this court has not been unanimous. The first time the verdict was set aside upon that ground two-justices dissented, and the last time one dissented. It is plain that in the circumstances the trial court would have no right to non-suit -the plaintiff, and that the court cannot reverse and dismiss the. complaint. These issues of fact must be ultimately decided by the jury. The single question presented, therefore, is whether this *307court can or should accomplish indirectly by setting aside the verdict what it could not accomplish directly, viz., prevent a recovery by the plaintiff. The statutory law on the subject is meagre. Section 999 of the Code of Civil Procedure provides that the justice presiding at a trial may entertain a motion made upon his minutes to set aside the verdict upon the ground, among others, that it is “ contrary to the evidence.” There is, it is true, no express limitation as to the extent to which the court may exercise this power, but this authority is to be construed in the light of the settled practice of the courts. Where the right to a jury trial exists, it is intended that the verdict of the jury shall be conclusive upon the facts in the absence of legal error or bias, passior., prejudice or corruption. Yerdicts are set aside as against the weight of evidence, and new trials are granted on the theory that the jury have been influenced by bias, passion, prejudice or corruption. Juries are sometimes thus influenced; but a case would have to present exceptional and extraordinary features to justify the inference that three different juries selected at different times, without any knowledge of the previous history of the case, would be thus influenced.
The early decisions were to the effect that where two successive verdicts are the same, the second would not ordinarily be disturbed on the ground that it was against the weight of evidence. (Wilkie v. Roosevelt, 3 Johns. Cas. 206; Gilligan v. N. Y. & H. R. R. Co., 1 E. D. Smith, 453 ; Seely v. Shaffer, 32 N. Y. St. Repr. 480; Nichols v. Tuttle, 35 id. 851; Yeandle v. Yeandle, 40 id. 791; Haring v. N. Y. & Erie R. R. Co., 13 Barb. 16; Fowler v. Ætna Fire Ins. Co., 7 Wend. 275; Betsinger v. Chapman, 24 Hun, 16 ; Barrett v. N. Y. C. & II. R. R. R. Co., 45 App. Div. 225, 229 ; King v. Masonic Life Assn., 87 Hun, 591.) Sometimes, as in this case, a second verdict has been set aside as against the weight of evidence, but unless the circumstances are extraordinary, and the verdict is clearly outrageous, a court is not justified in setting aside a third verdict upon the same facts. (Dorwin v. Westbrook, 11 App. Div. 394; affd., 158 N. Y. 742; Nutting v. Kings Co. El. R. Co., 91 Hun, 251; 21 App. Div. 73, 75 ; Scheftel v. Hatch, 53 N. Y. St. Repr. 656, 658; Kummer v. Christopher St. R. R. Co., 14 Misc. Rep. 507; Clark v. Jenkins, 162 Mass. 397.)
While the trial court and the Appellate Division should not hesi*308tate to set aside a verdict as against the weight of evidence where the ends of justice appear to require a new trial, jet when it comes to setting aside on this ground alone three verdicts rendered in an ordinary action possessing no extraordinary features, the court should hesitate lest it usurp the functions of the jury.
A sufficient number of trials has now been granted to remove any suspicion of the existence of bias, passion, prejudice or corruption, and it becomes a mere matter of judgment on questions of fact. The administration of jurisprudence where trial by jury is preserved goes upon the theory that the judgment of twelve laymen upon a question of fact is safer than that of a smaller body of judges who are more removed from the people. An unwarranted exercise of this power to set aside verdicts as against the weight of the evidence would sooner or later bring the judiciary into disrepute. We think any further interference with the verdict of the jury in this case would be unauthorized and unjustified. As appears by a recital in the order the learned trial justice did not exercise his individual discretion, but he set the verdict aside upon the theory that it was his duty to do so under the last decision of this court. In this he was in error. This court merely determined that the case should be again submitted to the jury. The damages awarded are not excessive.
It follows from these views that the order should be reversed and the verdict reinstated, with costs of the appeal to the appellant.
Patterson and O’Brien, JJ., concurred; Ingraham and McLaughlin, JJ., dissented.